              Case 5:20-cv-05704-EJD Document 52 Filed 02/05/21 Page 1 of 3




     SHEPHERD, FINKELMAN, MILLER &
 1
     SHAH, LLP
 2   Kolin C. Tang (SBN 279834)
     201 Filbert Street, Suite 201
 3   San Francisco, CA 94133
     Telephone: (415) 429-5272
 4   Facsimile: (866) 300-7367
 5   Email: ktang@sfmslaw.com

 6   Attorney for Plaintiffs
 7   [Additional Counsel Listed on Signature Page]
 8
                               IN THE UNITED STATES DISTRICT COURT
 9
                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
10

11
     In re LinkedIn ERISA Litigation                 Case No: 5:20-cv-05704-EJD
12
                                                     PLAINTIFFS’ STATEMENT OF
13                                                   RECENT DECISION
14
                                                     Date: March 18, 2021
15                                                   Time: 9:00 a.m.
                                                     Ctrm: 4 – 5th Floor
16                                                         San Jose Courthouse
                                                           280 South 1st Street,
17
                                                           San Jose, CA 95113
18
                                                     Hon. Judge Edward J. Davila
19
                                                     Amended Class Action Complaint filed:
20                                                   November 4, 2020
21

22

23

24

25

26

27

28
     PLAINTIFFS’ STATEMENT OF RECENT DECISION
     5:20-cv-05704-EJD
              Case 5:20-cv-05704-EJD Document 52 Filed 02/05/21 Page 2 of 3




 1         Plaintiffs, Douglas G. Bailey, Jason J. Hayes, and Marianne Robinson (collectively,

 2 “Plaintiffs”), pursuant to Civil L.R. 7-3(d)(2), respectfully submit this Statement of Recent

 3 Decision in opposition to Defendants’ Motion to Dismiss (ECF No. 43), regarding a recent

 4 decision in an analogous ERISA matter: In re MedStar ERISA Litig., No. RDB-20-1984, ECF No.

 5 36 (D. Md. Feb. 4, 2021). Because the opinion has not yet been published, Plaintiffs attach the

 6 opinion as Exhibit A hereto.

 7 Dated: February 5, 2021                       /s/ Kolin C. Tang
                                                 James C. Shah
 8                                               Kolin C. Tang
                                                 Shepherd Finkelman Miller & Shah, LLP
 9
                                                 201 Filbert Street, Suite 201
10                                               San Francisco, CA 94133
                                                 Telephone: (415) 429-5272
11                                               Facsimile: (866) 300-7367
                                                 Email: jshah@sfmslaw.com
12                                                     ktang@sfmslaw.com
13
                                                 James E. Miller
14                                               Laurie Rubinow
                                                 Shepherd Finkelman Miller & Shah, LLP
15                                               65 Main Street
                                                 Chester, CT 06412
16                                               Telephone: 860-526-1100
                                                 Facsimile: 866-300-7367
17
                                                 Email: jmiller@sfmslaw.com
18                                                      lrubinow@sfmslaw.com

19                                               Michael P. Ols
                                                 Alec J. Berin
20                                               Shepherd Finkelman Miller Shah, LLP
                                                 1845 Walnut Street, Suite 806
21
                                                 Philadelphia, PA 19103
22                                               Telephone: (610) 891-9880
                                                 Facsimile: (866) 540-5505
23                                               Email: mols@sfmslaw.com
                                                         aberin@sfmslaw.com
24

25

26

27

28
     PLAINTIFFS’ STATEMENT OF RECENT DECISION
     5:20-cv-05704-EJD                                                                               -1-
             Case 5:20-cv-05704-EJD Document 52 Filed 02/05/21 Page 3 of 3



                                           Donald R. Reavey
 1
                                           Capozzi Adler, P.C.
 2                                         2933 North Front Street
                                           Harrisburg, PA 17110
 3                                         Telephone: (717) 233-4101
                                           Facsimile: (717) 233-4103
 4                                         Email: donr@capozziadler.com
 5
                                           Mark K. Gyandoh
 6                                         Gabrielle Kelerchian
                                           Capozzi Adler P.C.
 7                                         312 Old Lancaster Road
                                           Merion Station, PA 19066
 8                                         Telephone: (610) 890-0200
                                           Facsimile: (717) 233-4103
 9
                                           Email: markg@capozziadler.com
10                                                gabriellek@capozziadler.com

11                                         Daniel L. Germain
                                           Rosman & Germain LLP
12                                         16311 Ventura Blvd, Suite 1200
13                                         Encino, CA 91436-2152
                                           Telephone: (818) 788-0877
14                                         Facsimile: (818) 788-0885
                                           Email: Germain@lalawyer.com
15
                                           Attorneys for Plaintiffs
16

17

18

19

20

21

22

23

24

25

26

27

28

     PLAINTIFFS’ STATEMENT OF RECENT DECISION
     5:20-cv-05704-EJD                                                          -2-
